 

 

 

 

 

 

 

 

 

 

 

 

Case 4:19-cv-00344-A Document13 Filed 05/16/19 Page-toft—PagaereouRT
NORTHERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
MAY | 6 2019
GREAT LAKES INSURANCE SE § CLERK, US. DISTRICT AX] yh
Plaintiff y Deputy
§
Vv § Case No. 4:19-CV-00344-A
§
§
PK YACHT OPERATIONS, LLC §
Defendant §

APPLICATION FOR ADMISSION PRO HAC VICE
(Complete all questions; indicate “N/A” if necessary.)

I. Applicant is an attorney and a member of the law firm of (or practices under the name of)

Davant Law, P.A. , with offices at

401 East Las Olas Blvd., Ste. 1400

 

 

(Street Address)

Fort Lauderdale FL 33301
(City) (State) (Zip Code)
(954) 414-0400 (954) 332-3301

(Telephone No.) (Fax No.)

I. Applicant will sign all filings with the name Charles S. Davant

Ill. _—_ Applicant has been retained personally or as a member of the above-named firm by:

(List All Parties Represented)

Great Lakes Insurance SE

to provide legal representation in connection with the above-styled matter now pending before the United

States District Court for the Northern District of Texas.
 

Case 4:19-cv-00344-A Document13 Filed 05/16/19 Page 2of4 PagelD 169

 

Iv. Applicant is a member in good standing of the bar of the highest court of the state of
For Court Use Only.
Bar Status Verified:

Florida , where Applicant regularly practices law.

 

Bar license number: 15178 Admission date: September 27, 2005

 

 

 

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).

 

 

 

V. Applicant has also been admitted to practice before the following courts:

Court: Admission Date: Active or Inactive:
USDC - S.D. Fla. 04/18/2006 Active

USDC - M.D. Fla. 01/04/2006 Active

USDC -N.D. Fla. 11/08/2010 Active

USCA - 11th Circuit 08/08/2008 Active

 

VI. Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

N/A

Vil. Applicant has never been subject to grievance proceedings or involuntary removal proceedings—

regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires

admission to practice, except as provided below:

N/A

VU. Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except

as provided below (omit minor traffic offenses):

N/A
 

 

Case 4:19-cv-00344-A Document13 Filed 05/16/19 Page 3of4 PagelD 170

IX. Applicant has filed for pro hac vice admission in the United States District Court for the
Northern District of Texas during the past three (3) years in the following matters:

Date of Application: Case No. And Style:

N/A N/A

 

 

(Ifnecessary, attach statement of additional applications.)

 

 

 

 

X. Local counsel of record associated with Applicant in this matter is

Robert G. Hogue, Esq., Robert G. Hogue, P.C, , who has offices at
Highland Park Place, 4514 Cole Avenue, Suite 600

(Street Address)

Dallas TX 75205

(City) (State) (Zip Code)

(214) 559-7107 (214) 559-7101

(Telephone No.) (Facsimile No.)

XI. Check the appropriate box below.
For Application in a Civil Case

Applicant has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass’n, 121
F.R.D.284 (N.D. Tex. 1988) (en banc), and the local civil rules of this court and will
comply with the standards of practice adopted in Dondi and with the local civil rules.

For Application in a Criminal Case

[ ] Applicant has read and will comply with the local criminal rules of this court.

XII. Applicant respectfully requests to be admitted to practice in the United States District Court for
the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
document has been served upon each attorney of record and the original upon the clerk of court,

accompanied by a $25.00 filing fee, on this the day of ,

Charles Stuart Davant

Pri

Signature

 
 

Case 4:19-cv-00344-A

   

The Florida Bar

651 East Jefferson Street
Tallahassee, FL 32399-2300
Joshua E. Doyle 850/561-5600
Executive Director www.FLORIDABAR.org

State of Florida )

County of Leon +) In Re: 0015178
Charles Stuart Davant
Davant Law, P.A.
401 E Las Olas Blvd Ste 1400
Fort Lauderdale, FL 33301-2218

I CERTIFY THE FOLLOWING:
I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on September 27, 2005.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 3rd day of May, 2019.

lipithaB. Coles —

Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:R10
CTM-41993

 
